Citation Nr: 9925735	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-20 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from May 1970 to January 
1974.  Historically, by a March 1978 rating decision, service 
connection was denied for residuals of a left knee injury.  
Appellant expressed disagreement therewith, a Statement of 
the Case was issued in December 1978, but a Substantive 
Appeal was not received by the VA.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1994 rating decision by the St. Petersburg, 
Florida, Regional Office (RO), which denied, in pertinent 
part, reopening of the left knee service connection claim, on 
the grounds that new and material evidence had not been 
submitted.  

Subsequently, May and September 1995 rating decisions 
confirmed the denial of reopening of the left knee claim.  
However, in a November 1995 rating decision, the RO appears 
to have denied service connection for residuals of a left 
knee injury on the merits.  In a July 1997 decision, the 
Board denied service connection for a skin rash, and 
balanitis, claimed as groin pain, and denied reopening of the 
claim for service connection for residuals of a low back 
injury; and remanded to the RO the issue of service 
connection for residuals of a left knee injury on a de novo 
basis for additional evidentiary development.  

In April 1999, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the remaining issue in controversy, pursuant to 
38 U.S.C.A. § 7109 (West 1991) and 38 C.F.R. § 20.901 (1998).  
In May 1999, a VHA medical opinion was rendered, and the 
Board provided appellant's representative a copy thereof that 
month.  Subsequently, his representative submitted additional 
written argument.  The case is now before the Board for 
appellate review.



FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.  

2.  The veteran sustained a left medial collateral ligament 
tear during service; he has current clinical residuals 
manifested by calcification at the site of the injury.  It is 
more likely than not that appellant has residuals of a left 
medial collateral ligament tear from service.  

3.  Arthritis of the left knee has not been shown by 
competent evidence to have been present during service or 
proximate thereto.  Arthritis of the left knee was initially 
shown, by competent evidence, to have been manifested decades 
after service.  Arthritis of the left knee has not been shown 
by competent evidence to be a residual of in-service trauma 
or otherwise related to service.  


CONCLUSIONS OF LAW

1.  Appellant incurred a left medial collateral ligament tear 
in service and has residual calcification as a result 
thereof.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  Arthritis of the left knee was not incurred in or 
aggravated by appellant's wartime service, nor may arthritis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that in January 1973, he 
fell and injured the left knee during service; that left knee 
strain was diagnosed and that extremity was casted; and that 
he currently has residuals of that left knee injury, 
including degenerative changes.  It is argued that certain 
statutory and regulatory provisions are applicable, including 
38 C.F.R. §§ 3.303, pertaining to evidentiary principles for 
proving service connection.  Additionally, it is requested 
that the benefit-of-the-doubt doctrine be applied.

In light of the Board's decision herein granting a partial 
allowance of the left knee service connection issue, insofar 
as the residuals of a left medial collateral ligament tear is 
concerned, the claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  This being so, the Board must examine the 
record and determine whether the VA has any further 
obligation to assist in the development of said claim.  38 
U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to appellant.  The 
RO has diligently sought and obtained available service 
medical records.  See February 1975 and October 1995 RO's 
requests for information.  The RO has sent appellant letters 
requesting his assistance in obtaining any relevant medical 
records to support his claim; and appellant has submitted 
medical records.  Numerous private and VA medical records 
dated between 1974 and the 1990's, are of record.  Thus, the 
Board concludes that it has satisfied its duty to assist the 
appellant in the development of facts pertinent to said claim 
as contemplated by 38 U.S.C.A. § 5107(a).

In deciding the service connection issue, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection for VA 
disability compensation purposes may be awarded for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  Where a 
veteran served ninety (90) days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The service medical records reflect that in January 1973, 
appellant slipped on ice and fell, injuring the left knee.  
Clinically, there was medial collateral ligamentous laxity.  
X-ray findings were negative.  The impression was rupture of 
the left medial collateral ligament.  The diagnosis was 
strain of the left medial collateral ligament. A long leg 
cast was applied and, later, a cylinder cast.  In March 1973, 
that knee was clinically unremarkable, except for 3/4-inch 
atrophy.  On service separation examination in December 1973, 
the left lower extremity was clinically unremarkable.  
Although in an attendant medical questionnaire, he reported 
having or having had a "trick"/locked knee, a physician's 
elaboration did not record any abnormal knee findings.  In 
appellant's initial application for VA disability benefits 
dated in January 1978, he claimed an in-service left knee 
injury, without referring to any post-service treatment 
therefor.  

Although a February 1995 VA examination was conducted, the 
examiner did not render a medical opinion as to the etiology 
of appellant's left knee disability.  VA outpatient treatment 
reports dated in September 1995, revealed that radiographic 
findings of the left knee included mild medial compartment 
narrowing, early degenerative changes medially, a small bony 
density contiguous with the anterior patella noted as "could 
be secondary to old trauma", and a calcific density adjacent 
to the medial aspect of the medial femoral condyle noted as 
consistent with Pellegrini-Stieda disease; and internal 
derangement of that knee was assessed.  Another September 
1995 VA outpatient treatment report revealed that x-rays had 
shown Pellegrini-Stieda disease, noted as indicating severe 
old injury; and internal derangement of the left knee was 
assessed.  Pellegrini-Stieda disease is medically defined as 
"a condition characterized by a semilunar bony formation in 
the upper portion of the medial lateral ligament of the knee, 
due to traumatism."  Dorland's Illustrated Medical 
Dictionary, 434 (24th ed. 1965).  

Pursuant to the Board's July 1997 remand, a VA orthopedic 
examination was conducted in May 1998 to determine the 
etiology of any chronic left knee disability manifested.  The 
diagnosis rendered on that examination was "[p]ain, left 
knee - [n]o objective findings."  However, the examiner 
rendered that diagnosis prior to a radiographic examination 
of that knee, performed in June 1998.  That June 1998 VA 
radiographic report revealed mild degenerative arthritis, 
decreased joint space, small bony spurs, and calcification in 
the collateral and medial ligaments along the medial condyle 
of the left knee.  The radiographic impression was 
osteoarthritis and calcified tendonitis.  However, neither 
the radiologist nor the orthopedist rendered medical opinion 
as to the etiology of any left knee disability.

In April 1999, the Board referred the case for a VHA medical 
opinion regarding the following question:  

Is it probable versus merely possible 
that appellant currently has a chronic 
left knee disability that is causally or 
etiologically related to military 
service, including the trauma?  Put 
another way, is it more likely than not 
that the in-service left knee injury was 
acute and transitory versus chronic in 
nature?  

In that May 1999 VHA medical opinion, the orthopedist opined, 
in pertinent part, that:

A review of records reveals...appellant 
fell on ice (1/23/73) and sustained 
injury to the left medical collateral 
ligament.  Although described by some as 
a sprain and others as a tear he 
clinically had a tear of the medial 
collateral ligament.  This was later 
confirmed by a[n] x-ray of the knee 
(9/13/95) when calcification at the site 
of the injury was noted.  The appellant 
was appropriately treated with a long leg 
cast and apparently had a good result in 
that he did not complain about the knee 
during multiple physical examinations.  
Even on his separation physical he did 
not mention it and the physician examiner 
made no remark about it.  It was only 
after he left service did he complain 
about the knee and a[n] x-ray on 9/19/95 
showed some medial joint narrowing 
suggestive of degenerative joint disease.  
He never complained at all of locking of 
the knee, but only of pain over the 
entire joint and some swelling.  Since 
leaving the Air Force he has had several 
jobs requiring heavy lifting and physical 
exertion without significant complaint 
about the knee.  In many physical 
examinations he did not complain about 
the knee and although the extremities 
were examined no comment was made about 
the left knee.

Conclusion - The appellant did have a 
tear of the left medial meniscus in 
service that was treated correctly with 
good result.  The appellant has developed 
degenerative arthritis in the medial half 
of the left knee more probably due to his 
heavy physical labor in civilian life 
rather than the fall on the ice.  

Thus, with resolution of all reasonable doubt in appellant's 
favor, the Board concludes that based largely on the 
documented in-service left medial collateral ligament tear 
and the recent VA clinical evidence and May 1999 VHA medical 
opinion confirming an in-service left medial collateral 
ligament tear with subsequent calcification at the site of 
that ligament injury, service connection for the residuals of 
a left medial collateral ligament tear as a residual of in-
service trauma, manifested by the aforementioned 
calcification, is granted.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. § 3.303.  

However, arthritis of the left knee has not been shown by 
competent evidence to have been present during service, 
proximate thereto, or otherwise related to an in-service 
event or occurrence.  Arthritis of the left knee was 
initially shown, by competent evidence, to have been 
manifested in the 1990's, decades after service.  As noted, 
arthritis of the left knee has not been shown by competent 
evidence to be a residual of in-service trauma or otherwise 
related to service.  In fact, in the May 1999 VHA medical 
opinion, the orthopedist rendered an opinion that 
degenerative arthritis of the left knee more probably 
developed as a result of his heavy physical labor as a 
civilian rather than the in-service trauma to that knee.  
That VHA medical opinion is a very negative piece of evidence 
with respect to whether arthritis of the left knee is related 
to service.  Moreover, that VHA medical opinion and the June 
1998 VA radiographic report described the arthritis of the 
left knee as degenerative, not traumatic, in origin.  
Appellant has not submitted any competent clinical evidence 
to rebut that VHA medical opinion or VA radiographic report 
as to the etiology of his left knee arthritis.  

Lay statements are not competent evidence with respect to 
medical causation; and appellant is not qualified to offer 
medical opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, appellant lacks the medical 
expertise to offer an opinion regarding a medical 
relationship between his current arthritis of the left knee 
and service.  

The Board concludes that since arthritis of the left knee has 
not been shown by credible, competent evidence to have been 
present during service or proximate thereto, service 
connection for arthritis is not in order.  Arthritis of the 
left knee was first shown, by competent evidence, to have 
been manifested decades after service, and is not reasonably 
related to any incident of service.  Consequently, service 
connection for arthritis of the left knee is not warranted on 
a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


ORDER

Service connection for the residuals of a left medial 
collateral ligament tear, manifested by calcification at the 
injury site, is granted.  To this extent, the appeal is 
allowed.

Service connection for degenerative arthritis of the left 
knee is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

